Per Curiam.
Defendant, convicted by a district court jury of aggravated assault, Minn. St. 609.225, subd. 2, and sentenced to imprisonment for up to 5 years, contends on this direct appeal that, first, the state did not meet its burden of proving beyond a reasonable doubt that his act was not justifiable, and second, his counsel, a public defender, did not represent him effectively.
After a careful review of the record, we conclude that the evidence, viewed most favorably to support a finding of guilt, was sufficient to permit the jury to convict defendant of aggravated assault. Defendant and an acquaintance disrupted a small birthday party by their loud arguing, and the hostess asked them to leave. Two of the guests escorted them out after they refused to leave voluntarily. On the way out defendant stabbed the guest who was escorting him. There was sufficient evidence from which the jury could reasonably conclude that defendant did so without justification and specifically not in self-defense.
Defendant has not met his strong burden of proving that his representation was so inadequate and ineffective as to justify the granting of a new trial.
Affirmed.